Exhibit SEVERANCE AGREEMENT THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into this 18th day of December, 2008, between BIMINI CAPITAL MANAGEMENT, INC., a Maryland corporation (the “Company”) and ROBERT E. CAULEY (“Executive”).Certain capitalized terms used in this Agreement are defined in Section7. Background The Company acknowledges that Executive has made and is expected to make significant contributions to the growth and success of the Company.The Company also acknowledges that there exists the possibility of a Change in Control of the Company.The Company recognizes that the possibility of a Change in Control may contribute to uncertainty on the part of senior management and may result in the departure or distraction of senior management from their operating responsibilities. Outstanding management of the Company is always essential to advancing the best interests of the Company and its shareholders.In the event of a threat or occurrence of a bid to acquire or change control of the Company or to effect a business combination, it is particularly important that the business of the Company be continued with a minimum of disruption.The Company believes that the objective of securing and retaining outstanding management will be achieved if the Company’s key management employees are given certain assurances so that they will not be distracted by personal uncertainties and risks created by such circumstances. NOW, THEREFORE, in consideration of the mutual covenants and obligations herein and the compensation the Company agrees herein to pay to Executive, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Executive agree as follows: 1.Term of Agreement.The Effective Date ofthis Agreement is the day and year first above written.The Term of this Agreement begins on the Effective Date and ends on December31, 2009.Notwithstanding the preceding sentence (x)the Term of this Agreement shall be extended for an additional twelve month period, as of each January 1 beginning January 1, 2010 (each such January 1 being a “Renewal Date”), unless the Company gives Executive written notice, at least ninety days prior to the applicable Renewal Date, that the Term of this Agreement will not be extended and (y)the Term of this Agreement shall be extended automatically to the day preceding the anniversary of a Control Change Date if a Control Change Date occurs during the Term of this Agreement. 2.Right to Receive Termination Benefits.Executive shall be entitled to receive the Termination Benefits described in Section3 if during the Term of this Agreement (x) the Company terminates Executive’s employment with the Company without Cause or (y) Executive resigns from the employment of the Company and Executive has Good Reason to resign from the Company.No amounts will be payable under this Agreement unless Executive’s employment with the Company is terminated as described in the preceding sentence. 3.Termination Benefits.Upon a termination of Executive’s employment in accordance with Section2, Executive shall be entitled to receive the following Termination Benefits: (a)Payment of any accrued but unpaid salary from the Company through the date that Executive’s employment terminates. (b)Payment of any bonus that has been approved by the Compensation Committee of the Board (the “Committee”) but which remains unpaid as of Executive’s termination of employment. (c)Reimbursement for any expenses that Executive incurred on behalf of the Company prior to termination of employment to the extent that such expenses are reimbursable under the Company’s standard reimbursement policies. (d)A severance benefit equal to the amount described in either (i), (ii) or (iii), as applicable. (i)This Section 3(d)(i) applies if either (x) the Company terminates Executive’s employment with the Company without Cause within six months before or after a Control Change Date or (y) Executive resigns from the employment of the company within six months after a Control Change Date and Executive has Good Reason to resign from the Company.The severance benefit payable under this Section 3(d)(i) is equal to Executive’s Current Cash Compensation.The term “Current Cash Compensation” means the sum of one year of Executive’s annual base salary from the Company as in effect on the date Executive’s employment terminates and the average of the annual cash bonuses paid to Executive for the Company’s two fiscal years ending before the date Executive’s employment with the Company terminates; provided that any extraordinary bonuses shall not be considered in determining Current Cash
